Citation Nr: 0716998	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  02-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic back 
disorder. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran had active service from February 1980 to February 
1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for a chronic back 
condition.  

By a decision dated December 2003, the Board denied the 
veteran's claim, at which time he appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties filed a Joint Motion for Remand of the case, 
requesting additional development.  The Court issued an order 
in December 2004, granting the motion, whereby vacating the 
Board's denial and remanding the case back to the Board.   

The veteran was scheduled for a personal hearing before the 
Board in June 2005 and April 2007, however, in both instances 
he failed to appear.  Under the applicable regulation, if an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2006).  
Accordingly, the veteran's request for a hearing is 
considered withdrawn. 


FINDING OF FACT

The veteran's chronic back disorder did not first manifest in 
service or within a year of separating from service, and is 
not related to a disease or injury in service. 






CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active service, and may not be so presumed. 38 U.S.C.A. §§ 
1110, 1112, 5107(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA treatment records, the veteran's lay 
statements in support of his claim, and a December 2006 VA 
medical opinion statement. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The veteran claims service connection for a chronic back 
disorder, which he relates to back injuries treated in 
service.  In order to establish service connection, three 
elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  Service connection may be 
demonstrated either by showing direct service incurrence or 
by using applicable presumptions, if available. Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).



Factual Background

The veteran's February 1980 personal report of medical 
history is negative for complaints of recurrent back pain and 
no conditions affecting the spine were observed during his 
enlistment examination.  In July 1982 the veteran required 
emergency treatment after a motor vehicle accident.  He 
complained of several injuries, including low back pain.  A 
treatment note documents no limitation of motion and no 
fractures revealed by x-ray, however, the treatment note does 
not specify the area of the body examined.  At discharge, the 
veteran's physician diagnosed a soft tissue contusion and 
mild renal contusion.  

In August 1982 the veteran's injuries were described as 
"healed well" and his condition normal.  Several weeks 
later the veteran sought treatment for back pain that 
developed while loading equipment.  The veteran described the 
pain as similar to a stretched muscle and stated that he had 
experienced back pain in the past.  His physician diagnosed 
low back pain due to exertion.  The veteran did not undergo a 
physical examination at separation.  

Private medical records indicate the veteran sought treatment 
for pain in the posterior left quadrant of his back from 
November 1983 to January 1984.  He reported pain with 
sitting.  Low back pain and muscle spasm were diagnosed and 
the veteran was directed to go home with the indicated 
treatment, which was not specified.  

The veteran underwent a VA general medical examination and 
orthopedic consultation in February 1984.  He complained of 
lower back pain improved with heat pads.  The examiner noted 
that the veteran used a cane to ambulate and was bending his 
body at a 35 degree angle.  On examination, the veteran 
complained of intermittent, non-radiating pain in the lumbar 
region.  His stated that his back pain was associated with 
pain in the medial aspect of the knees.  He reported frequent 
acute severe episodes and worsened pain with prolonged 
sitting, standing, bending, and walking.  Strain and 
myositis, or inflammation of muscle tissue, were diagnosed.  
The veteran's condition was described as traumatic, chronic, 
and moderate to severe.  
Of record are August 2000 workers compensation documents 
terminating the veteran's medical benefits for cervical 
strain, herniated nucleus pulposus, lumbosacral strain, and 
dorsal strain.  Private medical records document the 
veteran's treatment in April 2000 for limitation of motion in 
his back.  Muscle spasm was diagnosed.  He returned for 
treatment of muscle spasms in September 2000 and February 
2001.  In March 2001 the veteran complained of difficulty 
bending over. 

The veteran has submitted an October 2002 opinion statement 
from his private physician.  She notes that the veteran has 
been suffering severe back pain with limitation of movement 
since his first day of treatment in March 2000.  The 
veteran's physician noted that she reviewed the veteran's VA 
records and medical records from the July 1982 automobile 
accident.  She explained that accidents involving multiple 
body traumas will demonstrate future consequences and 
maladies in the patient's well being.  She related the 
veteran's muscle spasms and back pains to the automobile 
accident in service. 

The veteran underwent a VA spine examination in January 2003.  
The veteran reported that he injured his back and neck 
lifting a heavy object at work in 2000.  The veteran 
explained that his low back pain has worsened and he now 
complains of constant low back pain.  The veteran stated that 
the pain is sharp and radiates to the right lower extremity 
down to his knee.  He also described one episode of numbness 
of all the toes of his right foot.  The veteran reported that 
he is able to ambulate approximately five minutes with a cane 
before having to sit down due to low back pain.  He 
complained of frequent falls and unsteadiness.  The examiner 
observed a mild left extremity limp with no evidence of 
unsteady gait.  

On examination, tenderness to palpation at L4-L5 
paravertebral muscles with mild spasm was noted.  Straight 
leg raising test and Leseque's test were both painful but 
negative.  Range of motion testing revealed flexion to 64 
degrees, extension to 8 degrees, lateral bending to the right 
19 degrees, and lateral bending to the left to 13 degrees.  
No additional limitation due to pain, fatigue, weakness, or 
lack of endurance was noted.  A lumbar CT performed in 
December 2001 revealed a congenital anomaly of the L5 
vertebra, stenosis of the left S1 lateral recess secondary to 
congenital bony anomaly, and anterior bridging osteophytes at 
L2-L3 and L3-L4 without any disc pathology noted.  The 
examiner diagnosed lumbar myositis, congenital bony anomaly, 
and anterior bridging osteophytes.  

Of record is a February 2006 addendum to the January 2003 VA 
spine examination.  The examiner noted that the veteran was 
treated during service for low back pain after the July 1982 
motor vehicle accident and in August 1982 for low back pain 
due to exertion.  The examiner reviewed the veteran's claims 
file, including his service medical records, October 2002 
private opinion statement, November 1983 to January 1984 
treatment records for muscle spasm, and February 1984 VA 
diagnosis of strain and myositis, and determined that the 
veteran's in-service back injuries were acute and transitory.  
The examiner reached this conclusion based on the lack of 
continuity in treatment until the veteran's workplace injury 
in 2000.  The examiner concluded that is not likely that the 
veteran's current low back condition is related to service.  

Analysis

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
his lumbar spine, manifested by pain and limitation of 
motion.  Although the veteran contends he is entitled to 
another VA examination to obtain a more specific diagnosis of 
his disability, additional examination is not necessary.  The 
medical evidence of record confirms that the veteran has 
lumbar myositis, a congenital bony anomaly, and anterior 
bridging osteophytes at L2-L3 and L3-L4 without evidence of 
disc pathology.  

However, despite diagnosis of a current disability, the most 
probative evidence of record indicates that the veteran's 
chronic back condition is not related to service. The veteran 
underwent VA spine examinations in February 1984 and January 
2003.  A VA examiner reviewed the veteran's claims file and 
provided an opinion regarding service incurrence in February 
2006.  After reviewing the claims file, the examiner 
concluded that the veteran's chronic back condition is not 
related to service.  The examiner noted that the veteran did 
not seek continuous treatment for a chronic back condition 
until 2000 when he injured his back lifting a heavy object 
while working.  

The Board concludes that the October 2002 private opinion 
statement is not probative evidence of service incurrence.  
First, the veteran's private physician began treating him for 
muscle spasms and back pain after his work-related injury in 
2000.  Further, his physician failed to examine the effect of 
the work-related back injury when reaching her opinion 
regarding the etiology of his current disability.  

In light of the evidence of record, the veteran has not 
established entitlement to service connection for a chronic 
back condition.  Although the veteran briefly sought 
treatment for back pain from November 1983 to January 1984, 
his medical records are silent for treatment for a back 
disability until 2000.  This long period of time without 
documented symptoms or treatment weighs against a finding of 
continuity of symptoms.  Further, the most probative medical 
opinion of record relates the veteran's current low back 
disability to his post-service workplace injury.  Further, 
arthritis of the lumbar spine was not diagnosed within the 
year after separating from service, thus, service incurrence 
may not be presumed.  38 C.F.R. § 3.309(b).  The criteria for 
a grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for a chronic back disability must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated July 2001 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
veteran was provided requisite notice regarding increased 
ratings and effective dates in November 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service and private medical records, workers compensation 
records, and provided the veteran VA medical examinations in 
February 1984 and January 2003.  A nexus opinion based on 
review of the veteran's claims file was obtained in February 
2006.  In March 2005 the veteran requested a central office 
hearing before the Board.  The veteran and his representative 
were notified of the scheduled hearing in January 2007.  
Neither the veteran nor his representative appeared to 
provide testimony at the scheduled April 2007 hearing.  
Therefore, the veteran's request for a hearing is considered 
withdrawn. 38 C.F.R. § 20.702(d) (2006).  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for a chronic back disorder 
is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


